DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/31/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,587,273 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “a second plurality of routers configured to communicatively couple to the first plurality of routers, wherein each of the second plurality of routers is coupled to a respective programmable logic region of a second portion of the plurality of programmable logic regions, wherein each of the second portion of the plurality of programmable logic regions is disposed adjacent to each of the first portion of the plurality of programmable logic regions is disposed on the outer edge of the plurality of programmable logic regions” structurally and functionally interconnected with other limitations as required by claim 1.
Claims 2-8 are allowed as being dependent on claim 1.
With respect to claim 9, in combination with other limitations of the claim, the cited prior art fails to teach “edge circuitry disposed between the plurality of regions, wherein the edge circuitry is configured to provide at least two asynchronous clock signals to at least two different portions of the plurality of regions” structurally and functionally interconnected with other limitations as required by claim 9.
Claims 10-14 are allowed as being dependent on claim 9.
With respect to claim 15, in combination with other limitations of the claim, the cited prior art fails to teach “a network on chip system configured to transmit configuration data to at least one of the plurality of regions” structurally and functionally interconnected with other limitations as required by claim 15.
Claims 16 and 18-20 are allowed as being dependent on claim 15.
Claims 1-16 and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANY RICHARDSON/Primary Examiner, Art Unit 2844